Name: Commission Regulation (EEC) No 2192/81 of 31 July 1981 on the granting of aid for the purchase of butter by the armies and similar forces of the Member States
 Type: Regulation
 Subject Matter: cooperation policy;  marketing;  processed agricultural produce;  economic policy;  prices;  defence
 Date Published: nan

 No L 213 / 24 Official Journal of the European Communities 1 . 8 . 81 COMMISSION REGULATION (EEC) No 2192/81 of 31 July 1981 on the granting of aid for the purchase of butter by the armies and similar forces of the Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Whereas, however, aid should only be granted in respect of butter meeting the top-grade requirements referred to in Article 1 (3 ) ( b ) of Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream ( 7), as last amended by the Act of Accession of Greece ; whereas, for reasons of control, the aid should be limited to butter purchased in the Member State to which the beneficiary unit belongs from an approved supplier in that Member State ;Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products^ 1 ), as last amended by the Act of Accession of Greece, and in particular Articles 12 (3 ) and 28 thereof, Whereas care should be taken to ensure that aid under this Regulation is not duplicating aid for direct consumption, in pursuance of Council Regulation (EEC) No 1269/79 of 25 June 1969 ( 8), as last amended by Regulation ( EEC) No 854/81 ( 9), or duplicating for reduction of the special levy, in pursuance of Council Regulation (EEC) No 858/81 of 1 April 1981 ( 10), in the case of New Zealand butter marketed in the United Kingdom; Having regard to Council Regulation (EEC) No 878 /77 of 26 April 1977 on the exchange rates to be applied in agriculture ( 2), as last amended by Regulation (EEC) No 850/81 ( 3 ), and in particular Article 4 (3 ) thereof, Whereas, to facilitate supervision, the marking to be shown on the packages of the butter qualifying for aid should be specified; Whereas Council Regulation (EEC) No 1723 /81 of 24 June 1981 laying down general rules on measures to maintain the level of utilization of butter by certain categories of consumers and industries ( 4 ) provides for the possibility of granting aid in respect of butter available on the market so as to enable that product to be purchased at a reduced price , in particular by the armies and similar forces of the Member States ; Whereas the Member States should inform the Commission of the methods they adopt to implement the measures provided for in this Regulation ; Whereas the relatively small quantities of butter at present in public stocks will shortly lead to sales from public stocks being suspended by virtue of Commission Regulation (EEC) No 1282/72 of 21 June 1972 on the sale of butter at a reduced price to the army and similar forces ( 5), as last amended by Regulation (EEC) No 3474/80 ( 6); whereas, in these circumstances, recourse should be had to Regulation ( EEC) No 1723 /81 by making provision for the granting of aid for butter purchased by the armies and similar forces ; Whereas Article 4 ( 1 ) of Regulation (EEC) No 878 /77 provides that, as regards the effect on rights and obligations existing at the moment when the representative rate is altered, the provisions of Council Regulation ( EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653 /68 on conditions for alterations to the value of the unit of account used for the common agricultural policy (") are to apply ; whereas, under Article 4 ( 2 ) of ( 7 ) OJ No L 169, 18 . 7 . 1968 , p . 1 . (*) OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2) OJ No L 106 , 29. 4 . 1977 , p . 27 . ( 3 ) OJNoL 90 , 4.4 . 1981 , p . 1 . ( 4) OJ No L 172 , 30 . 6 . 1981 , p . 14 . ( 5) OJ No L 142 , 22 . 6 . 1972 , p . 14 . ( 8) OJ No L 161 , 29 . 6 . 1979 , p . 8 . H OJNoL 90 , 4.4 . 1981 , p . 18 . ( 10) OJ No L 90 , 4 . 4 . 1981 , p . 14 . (") OJ No L 188 , 1.8 . 1968 , p . 1 .( 6) OJ No L 363 , 31 . 12 . 1980 , p . 50 . 1 . 8 . 81 Official Journal of the European Communities No L 213 /25 (b) to submit to the supervision procedures determined by the Member State concerned, particularly as regards verification of the records and control of the quality of the butter. Approval shall be withdrawn if a serious infringement of this Regulation ' is established . Regulation (EEC) No 1134/68 , the sums referred to in the said Article are to be paid at the conversion rate which obtained at the time when the transaction or part transaction is carried out; whereas, however, by virtue of Article 4 (3 ) of Regulation (EEC) No 878 /77 , derogations may be made from the abovementioned provisions ; whereas, as regards the conversion into national currency of the aid provided for in this Regulation , the representative rate adopted should be the rate in force on the first day of the month for which the voucher which gives entitlement to the aid is valid ; Article 2 1 . The amount of aid is hereby set at 170 ECU per 100 kilograms of butter. Whereas the measures provided for in this Regulation are in accordance with the opirtion of the Management Committee for Milk and Milk Products, 2 . The amount of aid shall be converted into national currency at the representative rate obtaining on the first day of the calendar month for which the voucher referred to in Article 3 is valid . HAS ADOPTED THIS REGULATION: Article 1 3 . The aid referred to in paragraph 1 may not be granted in addition to the aid granted by virtue of Regulation (EEC) No 1269/79 nor, moreover, in the case of the United Kingdom, may it be combined with the reduction of the special levy referred to in Article 3 ( 1 ) of Regulation (EEC) No 858/81 . 1 . Aid shall be granted for butter purchased by the armies and similar forces of the Member Srnrcs . hereinafter referred to as ' beneficiary units', subject to the conditons laid down in this Regulation. To this effect : ( a) Member States granting aid by virtue of Regulation (EEC) No 1269/79 shall take appropriate measures to ensure that butter qualifying for the aid provided for in this Regulation cannot qualify for the aid provided for in Regulation (EEC) No 1269/79 ; ( b) as regards New Zealand butter having qualified for the reduction of the special levy, the aid referred to in paragraph 1 of this Article shall be reduced by the amount of the said reduction of the special levy . 2 . Such aid may be granted only in respect of: (a) butter, which is purchased in the manufacturing Member State to which the beneficiary unit belongs , from a supplier , packer or importer, hereinafter referred to as ' supplier', approved for the purpose by the competent body in that Member State; and ( b)  butter which , in the manufacturing Member State, corresponds to the definition and classification given in Article 1 (3 ) ( b ) of Regulation ( EEC) No 985 /68 , the packaging of which is marked accordingly, or  New Zealand butter sold in the United Kingdom which corresponds to top-grade butter in that Member State. Article 3 1 . Aid shall be granted to the butter supplier, at his written request and on submission of a voucher bearing a serial number issued by the competent authority of the Member State. Except in cases of force majeure, the application for aid and the accompanying supporting documents, as provided for in paragraph 5 , must be submitted within 12 months from the first day of the calendar month for which the voucher is valid . 3 . A supplier may be approved for the purposes of paragraph 2 ( a ) only if he undertakes : ( a) to keep records showing in particular the name of the manufacturer of the butter, the names and addresses of the beneficiary units and the quantities of butter which have been sold to them as well as the serial numbers of the corresponding vouchers referred to in Article 3 ; and No L 213 / 26 Official Journal of the European Communities 1 . 8 . 81 2 . Any packs or individual portions contained in the packages shall bear one or more of the following endorsements: 'Resale prohibited', 'Revente interdite', 'Videresalg forbudt', 'Weiterverkauf verboten', "Ã ÃÃ ±Ã ³Ã ¿Ã Ã µÃ Ã µÃ Ã ±Ã ¹ Ã · Ã ¼Ã µÃ Ã ±ÃÃ Ã »Ã ·Ã Ã · ', 'Vietata la rivendita', 'Doorverkoop verboden'. Article 5 2 . The voucher shall indicate, in particular : ( a) the name and address of the beneficiary unit and, where appropriate, of the authorized agent; ( b ) the quantity of butter to which it gives entitlement; ( c) the month and the year for which it is valid. 3 . A voucher shall be valid for the calendar month indicated thereon; delivery must be made during that month . 4 . The competent authority may issue vouchers only in respect of a period not exceeding six months. 5 . The voucher shall not give entitlement to the aid unless : ( a) it contains an attestation by the beneficiary unit certifying that the quantity of butter was actually bought and that delivery of it was taken by means of that voucher; or ( b) it is accompanied by a duplicate of the receipted invoice or of the delivery slip , countersigned by the beneficiary unit. 6 . Payment of the aid shall be made by the competent authorities within 60 days from the date on which all the supporting documents are submitted, except in cases of force majeure or where administrative enquiries have been commenced concerning entitlement to the aid. In such cases, payment shall be made only when the entitlement to the aid has been accepted. 7 . All supporting documents and a report of the controls referred to in Article 5 shall be sent to the department or agency referred to in Article 4 of Regulation ( EEC) No 729/70 responsible for payment of the aid. The Member States shall institute all the necessary control measures to ensure that the provisions of this Regulation are complied with and, in particular, checks on the commercial documents and the stock records of the supplier. Such checking shall be carried out at least once every 12 months. They shall inform the Commission : ( a) within three months the procedure for the controls adopted for the butter at the different marketing stages and the measures taken in accordance with Article 2 (3 ) ( a); (b) before the 20th day of each month, the quantities for which in the course of the previous month :  vouchers have been issued,  aid has been paid. Article 4 Article 6 1 . The butter shall be delivered to the beneficiary unit in packages bearing in clear and indelible lettering one or more of the following endorsements: 'Butter at reduced price for the armed forces', 'Butter at reduced price for the army', Regulation ( EEC) No 1282/72 is hereby suspended, except as regards butter sold under its provisions before the entry into force of this Regulation. 'Beurre Ã prix rÃ ©duit destinÃ © Ã l'armÃ ©e', 'SmÃ ¸r til nedsat pris til vÃ ¦bnede styrker , 'Verbilligte Butter fÃ ¼r StreitkrÃ ¤fte', Article 7'Ã Ã ¿Ã Ã Ã Ã Ã ¿ Ã Ã ­ Ã ¼Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã · Ã Ã ¹Ã ¼Ã ® ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ¬ Ã Ã ¯Ã  Ã µÃ ½Ã ¿ÃÃ »Ã µÃ  Ã ´Ã Ã ½Ã ¬Ã ¼Ã µÃ ¹Ã ', 'Burro a prezzo ridotto per le forze armate', This Regulation shall enter into force on the third dayfollowing its publication in the Official Journal of the European Communities.'Boter tegen verlaagde prijs bestemd voor het leger'. 1 . 8 . 81 Official Journal of the European Communities No L 213 / 27 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1981 ., For the Commission The President Gaston THORN